NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 17/112,920, which is a broadening reissue application of U.S. Application No. 15/245,146 (hereinafter the “146 Application"), entitled BATTERY CLAMP, which issued as U.S. Patent No. 10,148,105 (hereinafter the “105 Patent") on December 4, 2018.
The status of the claims is as follows:
Claims 1-4, 6, 7 and 26-29 are pending and examined herein.
Claims 1-4, 6, 7 and 26-29 are rejected.

I. STATUS OF CLAIMS AND APPLICATION
Applicant filed a preliminary amendment on August 4, 2022 (hereinafter the "Aug 2022 Amendment") in response to the non-final Office action mailed February 4, 2022 (hereinafter the “Feb 2022 NF Action”).  In the Aug 2022 Amendment, patent claim 1 was amended, patent claims 2-4, 6 and 7 were unchanged and new claims 26-29 were added.  Along with the Aug 2022 Amendment, Applicant also filed a new reissue declaration (hereinafter the “2022 Reissue Declaration”).  Therefore, claims 1-4, 6, 7 and 26-29 are pending and will be examined herein.
Based on a review of the claims as presented herein, Examiners provide new rejections under 35 U.S.C. §251 and §112 and thus this action is made non-final to allow Applicant to address such new rejections.


II. PRIORITY
Examiners acknowledge that the present application is a reissue of the 146 Application, now the 105 Patent.  Examiners further acknowledge the Applicant’s claims of foreign priority to CN201610506106, CN201610506137 and CN201620692248, each filed June 30, 2016.

III. REJECTIONS UNDER 35 U.S.C. §251 – Original Patent Requirement
The following is a quotation of 35 U.S.C. §251:
Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
	
Rejections of Claims 1-4, 6, 7 and 26-29 Based on the Original Patent Requirement
Claims 1-4, 6, 7 and 26-29 are rejected under 35 U.S.C. §251 because they do not comply with the original patent requirement.  As provided in §251, the Director shall issue reissue the patent for the invention disclosed in the “original patent.”  To meet the original patent requirement, the specification of the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” See Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).  “[I]t is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.”  Id.  Specifically, the invention now being claimed in reissue must be expressly disclosed in the specification of the original patent.  Id. at 1363.1  Based on these decisions, Examiners find this analysis involves a simple two-step process: (1) determine what is the new scope of invention now being claimed, i.e., how have the claims been broadened, and (2) is that new invention or new scope of invention unequivocally disclosed in the specification as a separate invention.  
Claims 1-4, 6, 7 and 26-29
As to step (1), Examiners find that the original patent claims of the 105 Patent have been broadened via the amendment of claims 1-4, 6, 7 and the addition of new claims 26-29 to remove substantial features from the patented claims, i.e., the housing for the control device.  In fact, Examiners find that claims 1-4, 6, 7 and 26-29 do not recite any housing in any manner.  Furthermore, the locational aspects of the master-control board and the connectors are removed from the claims, which were based on their location within or on the housing.  Thus, the Examiners find the new invention now covered by claims 1-4, 6, 7 and 26-29 herein includes a broad and distinct battery clamp without any housing or the positioning of the components therein and thereon.  
As to step (2), Examiners do not find any support, discussion or suggestion in the 105 Patent for such a battery clamp without a housing as is now being claimed.  Examiners do not find any embodiment or discussion of a battery clamp comprising only the underling circuit components.  Rather the only embodiment battery clamp as contemplated by the 105 Patent specifically includes a housing.  See e.g., the 105 Patent in the Abstract, the Summary of the Invention and FIGS. 2 and 3 which shown a particular relationship between the positions of the components to the housing for the control device.  For example., see 105 Patent FIGS. 2 and 3, control device 1 includes a housing comprising components 111/112 which holds therein a master-control board 12 and the various connectors/electrodes 101, 102, 103 at various position on the housing.  Accordingly, Examiners do not find unequivocal support for such a pared down battery clamp now being claimed in claims 1-4, 6, 7 and 26-29.  Furthermore, Examiners do not find any disclosure that such housing is optional or not needed.
As noted above, the original patent requirement puts a limit on the manner to which reissue applicants can broaden the patent claims in reissue.  Specifically, claims that are broadened in reissue that cover a new class of invention or new invention must have unequivocal support on the face of the original patent for that new class of invention.  Following a careful review of claims 1-4, 6, 7, and 26-29 pending and examined herein with respect to the 105 Patent, Examiners find the new scope of these claims covers a new invention not unequivocally supported on the face the 105 Patent, i.e., Examiners do not find any disclosure or a discussion of the pared down battery clamp that does not require any housing or the positional aspects of components therein or thereon.  Examiners find that the Applicant has broadened the original patent claims via claims 1-4, 6, 7 and 26-29 herein so much these new claims cover a battery clamp not disclosed or discussed or even conceivable in the 105 Patent, which is improper in reissue.  Thus, Examiners conclude claims 1-4, 6, 7 and 26-29 fail the original patent requirement and thus are rejected under 35 U.S.C. §251.

IV. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration by assignee filed December 4, 2020 (hereinafter the "2022 Reissue Declaration”) is acknowledged.  However, Examiners object to the error statement in the 2022 Reissue Declaration on the basis that it fails to state a proper error in the claims on which to base this reissue.  While Examiners recognize in the 2022 Reissue Declaration that Applicant bases this reissue application on the removal of all aspects of the housing from the claims, Examiners do not find this statement sufficient under the rules because as found above, Examiners find this removal runs afoul of the original patent requirement.  Accordingly, this asserted basis for reissue is not a proper basis for reissue.  
Accordingly, Applicant is still required to provide a new declaration by the inventor or assignee with a statement of error with respect to 105 Patent identifying the claim Applicant seeks to broaden and further identify an “a single word, phrase, or expression” from this claim and how this error renders the 476 Patent partially or wholly inoperative or invalid.

V. ADDITIONAL REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1-4, 6, 7 and 26-29 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See also 37 C.F.R. §1.175. The nature of the defects in the 2020 Reissue Declaration is set forth in the discussion above.

VI. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(f)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(f) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that the claims include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Examiners do not find the remaining limitations invoke interpretation under 35 U.S.C. §112(f) because they are either not written in a proper means-plus-function format or there is sufficient structures within the limitation for performing the function.  Each limitation Examiners submit invokes interpretation under 35 U.S.C. §112(f) will be discussed in turn as follows:

B1.	FL #1: “control device…” (Claims 1-4, 6, 7 and 26-29)
A first means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-4, 6, 7, and 26-29), which recites “a control device…” or hereinafter FL #1.  Examiners determine herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
The Examiners find that FL #1 in claim 3 recites: 
a control device, comprising: 
a master-control board; and 
connectors being electrically connected to the master-control board, comprising: 
at least a first and second electrode connectors, which are connected to an external power supply for receiving power, and 
at least one communication connector connected to the external power supply for receiving status information of the external power supply, and sending the status information to the master-control board; 
wherein the control device is configured to control power supply from the external power supply to the external device based on the status information….

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “device” is a generic placeholder or nonce term equivalent to “means” because the term “device” does not convey any particular structure.  Examiners further note that the specification of the 105 Patent does not lexicographically define “device” and thus the specification of the 105 Patent does not impart or require any structure for the phrase.  Furthermore, the addition phrase “control” merely recites further functionality of the device, but does not impart or imply any specific structure. 
Furthermore, there is no disclosure or suggestion from the prior art or the 105 Patent that a “device" is a sufficient structure to perform the functions recited in FL #1.  Specifically, there is no suggestion that any known device or control device of a prior art device can control a power supply based on status information as recited in claim 1.  Finally, Examiners find that the Federal Circuit has held “device” to be a nonce term.  See MPEP §2181(I)(A).
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “control device…” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “control device…” is a generic placeholder having no specific structure associated therewith.  Because “control device…” is merely a generic placeholder having no specific structure associated therewith to perform the recited function, the Examiners conclude that FL #1 meets invocation Prong (A).
(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the function to “to control power supply from the external power supply to the external device based on the status information.”
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 1-4, 6, 7, and 26-29, particularly claim 1 itself, the Examiners find that FL #1 recites very little structure, if any, for performing the functions as set forth of FL #1.  While Examiners recognize the recited structures of a master-control board, the first and second electrode connectors and the communication connector, Examiners do not find these recited structures are sufficient to perform the function of controlling the power supply as recited in FL #1.  Rather other un-recited structures would be required to perform this function.
In view of the Examiners findings above that FL #1 meets invocation prongs (A)-(C), the Examiners conclude FL #1 invokes interpretation under 35 U.S.C. §112(f).
(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 105 Patent, the Examiners find that the closest corresponding hardware structure for performing the functions of FL #1 is a combination of the switch K1 and the master-control circuit unit 1281 shown in FIGS. 4-6 and 8.  The switch is turned on and off to control the power line and is controlled via an on/off control signal from the master-control circuit unit 1281, which is a chip or other logic circuit (See 105 Patent FIG. 8, chip U2).  
Regarding the software/programming/logic of the master-control circuit unit, Examiners find the appropriate algorithm stored or program or logic for the chip would be that disclosed at col. 9, line 3 to col. 10, line 9 of the 105 Patent wherein the master control circuit unit compares the status information, i.e., temperature of the battery or voltage of the battery, to predefined ranges and outputs a signal to maintain or turn off the switch control unit.
In view of these findings, pursuant to 35 U.S.C. §112(f), FL #1, the control device, in claims 1-4, 6, 7 and 26-29 will be limited to the corresponding structures discussed above, specifically the master-control board, a switch K1, a master-control circuit unit comprising a programmed controller/chip, connectors, first and second electrode connectors and at least one communication connector for performing the recited function as discussed above and equivalents thereof.
Regarding claim 3, Examiners note this claim recites a switch control unit for controlling the connection between the first and second voltage input ports.  Following a review of the specification, Examiners find this switch control unit corresponds to switch K1 as shown in FIGS. 4-6 and 8.  However, as found above for FL #1, this switch is already part of the corresponding structures for the control device.  Accordingly, for claims 3, 4, 6, 7, and 26-28, the switch control unit will correspond to the switch as part of the corresponding structures of FL #1.
Further regarding claim 3, Examiners note this claim recites a master-control circuit unit for obtaining the status information and controlling the switch control unit based on the status information.  Following a review of the specification, Examiners find this master-control circuit unit corresponds to an appropriate programmed master-control circuit unit 1281 as shown in FIGS. 4-6 and 8.  However, as found above for FL #1, the corresponding structures for this master-control circuit unit is already part of the corresponding structures for the control device.  Accordingly, for claims 3, 4 and 12-14, the master-control circuit unit will correspond to the programmed master-control circuit unit as part of the corresponding structures of FL #1.
Regarding claim 4, Examiners find this claim recite additional functionality of the master-control circuit unit, as part of the control device to further control the switch control unit based on the detected electric current value and the voltage value.  Examiners thus find the appropriate algorithm stored or programmed into the controller or microcontroller would be that disclosed at col. 7, line 62 to col. 8, line 12 and col. 9, lines 14-29 of the 105 Patent wherein the master control circuit unit compares detected electric current value, the detected first voltage value and/or the detected second voltage value with stored predefined ranges and outputs a signal to maintain or turn off the switch control unit.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (f).

VII. CLAIM REJECTIONS – 35 U.S.C. §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



A. Obviousness Rejections Applying Sheng and Eggert
Claims 1 and 2 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent No. 6,262,492 to Shyan-Fang Sheng (hereinafter “Sheng”) in view of U.S. Patent No. 6,222,342 to Daniel Eggert et al. (hereinafter “Eggert”).
Regarding claim Sheng teaches a battery clamp for delivering an instantaneous starting current from an external power supply to an external device (See Sheng FIG. 1, reprinted below), the battery clamp comprising: 

    PNG
    media_image1.png
    411
    730
    media_image1.png
    Greyscale

Sheng FIG. 1
a control device, comprising: a master-control board mounted; and connectors being electrically connected to the master-control board, comprising: at least a first and second electrode connectors, which are connected to an external power supply for receiving power, and at least one communication connector connected to the external power supply for receiving status information of the external power supply, and sending the status information to the master-control board; wherein the control device is configured to control power supply from the external power supply to the external device based on the status information,
Note claim interpretation above wherein this limitation is limited to the master-control board, a switch K1, a master-control circuit unit comprising a programmed controller/chip, connectors, first and second electrode connectors and at least one communication connector for performing the recited function as discussed above and equivalents thereof.  Thus, see Sheng FIG. 1 above, logic recognition circuit 14 as the master-control circuit unit, switching relay circuit as switch K1, connectors to the logic recognition circuit/master control circuit unit, first and second electrode connectors at 17 for connection to an outside power source 21, and wires from clips 17 to voltage polarity recognition circuit for sending status information to logic recognition circuit 14/master-control circuit unit.  Further see at least col. 3, lines 1-15 wherein logic recognition circuit 14 has logic/programming to control the switching relay circuit to supply external power to the battery 22/external device based on the voltage signal/status information.
a first and second wire clamps, each having an end configured to receive power from the external power supply via the control device, and another end connected to the external device for supplying power to the external device
See FIG. 1 above, connectors for battery 22 to be jump via jumper cables which as disclosed at col. 1, lines 24-33 have clips to battery to be jumped using power from the battery clamp.
	However, while Examiners submit that some sort of board would be provided to hold the necessary components of the circuit shown in FIG. 1 of Sheng above, Examiners find that Sheng does not explicitly discuss such a board.  Nevertheless, Eggert discloses mounting the monitoring circuit for jump start battery pack on a printed circuit board (See Eggert col. 2, lines 27-32).  It would have been obvious at the time the invention was made to provide the salient features of the monitoring circuit of Sheng onto a printed circuit board as taught by Eggert.  One having ordinary skill in the art would do so because as noted in Eggert, this is where the noted monitoring circuit would be placed.
Furthermore, Examiners find this combination is merely the use of a known technique to improve similar devices in a similar way.  See MPEP §2143(I)(C).  As discussed above, Examiners find that Sheng teaches nearly all recited features of the battery clamp of claim 1, except for a circuit board for the control device.  Examiners further find that Eggert teaches an improvement for similar battery clamps by providing the monitoring circuits on printed circuit boards.  Examiners further find that such a combination is predictable because Examiners submit that some sort of board would be present in Sheng, Examiners are merely using Eggert to fill in a gap in the teachings of Sheng.  Furthermore, such a combination is predictable because no change in operation of Sheng would occur as the combination merely teaches a support for the monitoring circuitry.
Regarding claim 2, Sheng and Eggert teach the battery clamp of claim 1 and further wherein the control device is configured to allow the power supply from the external power supply to the external device when the status information is normal, wherein the status information comprises at least one of the following: temperature, voltage of a battery unit of the external power supply.
See Sheng at least col. 3, lines 1-15 wherein logic recognition circuit 14 has logic/programming to control the switching relay circuit to supply external power to the battery 22/external device based on the voltage signal/status information, i.e., when the voltage signal indicates the clips are on the wrong terminals of the input battery.

B. Obviousness Rejections Applying Baxter and Richardson
Claims 1 and 2 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication No. 2010/0173182 to Michael Baxter et al. (hereinafter “Baxter”) in view of U.S. Patent Application Publication No. 2013/0154543 to Francis Richardson et al. (hereinafter “Richardson”).
Regarding claim 1, Baxter teaches a battery clamp for delivering an instantaneous starting current from an external power supply to an external device (See Baxter FIGS. 1-3, reprinted below, the battery clamp comprising: 

    PNG
    media_image2.png
    378
    460
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    421
    694
    media_image3.png
    Greyscale

Baxter FIG. 1					Baxter FIG. 3

    PNG
    media_image4.png
    472
    499
    media_image4.png
    Greyscale

Baxter FIG. 2
a control device, comprising: a housing; a master-control board mounted within the housing; and connectors disposed at one side of the housing, and being electrically connected to the master-control board, comprising: at least a first and second electrode connectors, which are connected to an external power supply for receiving power, and; 
Note claim interpretation above wherein this limitation is limited to the master-control board, a switch K1, a master-control circuit unit comprising a programmed controller/chip, connectors, first and second electrode connectors and at least one communication connector for performing the recited function as discussed above and equivalents thereof.  
Thus, see Baxter FIGS. 1 and 3 above for master control board shown having connectors 22 and further first and second electrode connectors 20.  Further see FIG. 2 of Baxter which shows the circuit 16 on shown board having logic/microcontroller 26 for controlling operation of the clamp which controls a power transistor 24 for connecting or disconnecting power to jump the dead battery/vehicle.
a first and second wire clamps, each having an end configured to receive power from the external power supply via the control device, and another end connected to the external device for supplying power to the external device; 
See Baxter FIG. 1 above, note clamps 12 or 14 which are connected to the battery/vehicle to be jumped.
However, while the disclosure of Baxter teaches the most of the structural recitations of FL #1, Baxter does not teach the communication connector for receiving status information of the battery.  Nevertheless, Richardson teaches a jumper cable circuit comprising a system microcontroller and jump starter batteries (See Richardson FIG. 1, reprinted below, microcontroller 12 and jump starter batteries 22) wherein 

    PNG
    media_image5.png
    661
    518
    media_image5.png
    Greyscale

Richardson FIG. 1
at least one communication connector connected to the external power supply for receiving status information of the external power supply, and sending the status information to the master-control board, wherein the control device is configured to control power supply from the external power supply to the external device based on the status information (See Richardson FIG. 1 above, sensor wiring harness shown but not numbered connected between jump starter batteries 22 and microcontroller 12.  Further see Richardson ¶0017 wherein the temperature is monitored and jump starting is disable when power source battery is too hot).  It would have been obvious at the time the invention was made to further provide a sensor wiring harness between the jump starter battery and microcontroller of Baxter as taught by Richardson.  One having ordinary skill in the art would do so to monitor the temperature of the jump start battery to avoid the battery from overheating due to excess current draw (See Richardson ¶0017). 
Regarding claim 2, Baxter and Richardson teach the battery clamp of claim 1 and further wherein the control device is configured to allow the power supply from the external power supply to the external device when the status information is normal, wherein the status information comprises at least one of the following: temperature, voltage of a battery unit of the external power supply.
Note combination proposed above wherein in combination, Richardson teach a modification of Baxter to monitor the temperature of the battery.  Furthermore, both Baxter and Richardson teach monitoring the voltage of the jump start battery.  For example, see Baxter FIG. 2 above and ¶0057 wherein the detection circuitry is used to monitor the voltage of the battery terminals.  See also Richardson FIG. 1 above, temperature detection sensor 38 and battery voltage sensor 20.

C. Obviousness Rejections Applying Baxter, Richardson and Higuchi
Claim 29 is rejected under 35 U.S.C. §103 as being unpatentable over Baxter and Richardson as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0260586 to Koji Higuchi et al. (hereinafter “Higuchi”).  Regarding claim 29, the combination of Baxter and Richardson teaches connecting the power source/battery to the master-control board via power via first and second electrode connectors and further connecting the signals from the temperature sensor to the controller, but not a single connector for the lines.  Nevertheless, Higuchi teaches a connector (See Higuchi FIG. 5, reprinted below) having both first and second power 

    PNG
    media_image6.png
    265
    402
    media_image6.png
    Greyscale

Higuchi FIG. 2
electrode connectors and a plurality of signal electrode connectors and further wherein the signal/communication connector is provided between the power electrode connectors (See Higuchi FIG. 2 above, power electrode connectors 200 and signal electrode connectors 400).  It would have been obvious at the time the invention was made to use the connector as taught by Higuchi in the combination of Baxter and Richardson.  One having ordinary skill in the art would do so to provide a connector for the noted combination that is water proof (See Higuchi ¶0002 and ¶0008).
Furthermore, such a combination is merely use of a known technique to improve similar devices in the same way.  As discussed above, Baxter and Richardson teach the more salient features of the claimed invention, except for a particular connector for the jumper cables shown in FIG. 1 of Baxter above.  Furthermore Higuchi teaches a connector for power and signals.  Examiners find that one having ordinary skill in the art would have applied the connector of Higuchi to the combination of Baxter and Richardson since the use of the battery clamp of Baxter would be used in the same way as taught by Baxter and further the use of the connector of Higuchi would be used in the same way as taught by Higuchi.  Furthermore, Examiners find the combination would be predictable because such a combination would not modify the operation of any of the references.

VIII. ALLOWABLE SUBJECT MATTER
	While all claims are rejected under 35 U.S.C. §251 as provided above, claims 3, 4, 6, 7 and 26-28 are allowable over the prior art or record herein.  Regarding these claims, the prior art of record herein does not show or teach the recited structures on the master-control board, i.e., the first and second voltage input ports, the communication port, the first and second output ports, the switch control unit and the master-control circuit unit as recited in the claims and in combination with the other features of the claims.

IX. EXAMINERS’ RESPONSES TO APPLICANT’S ARGUMENTS
The arguments asserted by Applicant in the Aug 2022 Amendment have been fully considered but are generally moot in view of the amendments to the claims and the new grounds of rejection provided above.
Regarding the claim interpretation invoking 35 U.S.C. §112(f), Applicant argues that the addition of most of the original claim features to claim 1 overcomes the interpretation.  Examiners disagree.  As discussed above in the claim interpretation section, the claim limitation FL #1 do not recite sufficient structures for performing the functions of the control device.  Thus, Examiners maintain the interpretation.

X. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 105 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XI. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XII. CONCLUSION
Claims 1-4, 6, 7 and 26-29 are pending and examined.
Claims 1-4, 6, 7 and 26-29 are rejected.
This action is made non-final in view of the new original patent requirement rejection under 35 U.S.C. §251.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        










Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 See also Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 at 1351 (Fed. Cir. 1029, precedential) (For broadening reissue claims, “the specification of the original patent must do more than merely suggest or indicate the invention recited in the reissue claims,” rather “it must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.”).